Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 8, 2022 and December 21, 2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
The amendment filed July 5, 2022 has been entered. The Applicant amended claims 41-43, cancelled claim 40, and added claim 80. Claims 1-4, 12-14, 22-23, 27-29, 31-32, 34, 41-43, and 79-80 remain pending in the application. 
Applicant’s arguments, see page 9 to page 12, filed July 5, 2022, with respect to claims 1 and 79 have been fully considered and are persuasive. The rejection of claims 1 and 79 has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment for the title was given in an email with Susan Hudachek on July 27, 2022.
The application has been amended as follows:

Title: Antenna System with Deployable and Adjustable Reflector

4. (CURRENTLY AMENDED) The satellite of claim 3, said container compatible with 
Allowable Subject Matter
Claims 1-4, 12-14, 22-23, 27-29, 31-32, 34, 41-43, and 79-80 are allowed. 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Added primarily for emphasis, the claim recitations “and a transceiver contained within a housing, said transceiver operable to communicate with a remote target; said housing coupled to said first gimbal such that said housing pivots along with said reflector about said first axis upon pivotal movement of said first gimbal” in claim 1, “a transceiver operable to communicate with a remote target, said transceiver coupled to said first gimbal such that said transceiver pivots along with said reflector about said first axis upon pivotal movement of said first gimbal” in claim 79, and “a transceiver operable to communicate with a remote target, said transceiver coupled to said first gimbal such that said transceiver pivots along with said reflector about said first axis upon pivotal movement of said first gimbal; said transceiver disposed in axial alignment with said hub” in claim 80 are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845